DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to analysis of vibration data and training a neural network for a marine vessel data system.
With regards to claim 1, Bo (US 2021/0247534) discloses a computer implemented method in a marine vessel data system (paragraph 87), the method comprising:
receiving data from at least one sensor configured to measure vibration and operationally arranged to the marine vessel to provide time-domain reference sensor data (paragraph 113); 
maintaining the time-domain reference sensor data within a data storage system (paragraph 294); 
generating a Fast Fourier Transform (FFT) on the time-domain reference sensor data (paragraph 229); and
training a neural network (paragraph 211).
Horlbeck (US 2013/0340512) discloses receiving data from at least one sensor configured to measure vibration (paragraph 70);
generating a Fast Fourier Transform (FFT) on the received data to provide spectra data in frequency domain (paragraph 107); and 
generating a Fast Fourier Transform (FFT) on the received data to provide spectra data in time domain (paragraph 108).
The prior art, either singularly or in combination, does not disclose the limitation “…generating a Fast Fourier Transform (FFT) on the time-domain reference sensor data to provide a plurality of reference spectra files in frequency-domain, wherein each reference spectra file comprises spectra data defined by amplitude information and frequency information, and each spectra file is associated with condition information determined based on collection of the time-domain reference sensor data; normalizing each reference spectra file by converting the frequency information to order information using the condition information to provide normalized reference spectra files; and training a convolutional autoencoder type of neural network using the normalized reference spectra files” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 19, Bo (US 2021/0247534) discloses a server apparatus in a marine vessel data system (paragraph 87), comprising: 
a communication interface (paragraph 77); 
at least one processor (paragraph 77); and 
at least one memory including computer program code (paragraph 77); 
the at least one memory and the computer program code configured to, with the at least one processor (paragraph 77), cause the apparatus to: 
receive data from at least one sensor configured to measure vibration and operationally arranged to the marine vessel to provide time-domain reference sensor data (paragraph 113); 
5maintain the time-domain reference sensor data within a data storage system (paragraph 294); 
generate a Fast Fourier Transform (FFT) on the time-domain reference sensor data (paragraph 229); and
train a neural network (paragraph 211).
Horlbeck (US 2013/0340512) discloses receive data from at least one sensor configured to measure vibration (paragraph 70);
generate a Fast Fourier Transform (FFT) on the received data to provide spectra data in frequency domain (paragraph 107); and 
generate a Fast Fourier Transform (FFT) on the received data to provide spectra data in time domain (paragraph 108).
The prior art, either singularly or in combination, does not disclose the limitation “…generate a Fast Fourier Transform (FFT) on the time-domain reference sensor data to provide a plurality of reference spectra files in frequency-domain, wherein each reference spectra file comprises spectra data defined by amplitude information and frequency information, and the spectra file is associated with condition information determined based on collection of the time-domain reference sensor data; normalize each reference spectra file by converting the frequency information to order information using the condition information to provide normalized reference spectra files; and train a convolutional autoencoder type of neural network using the normalized reference spectra files” of claim 19.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 19. 
With regards to claim 20, Bo (US 2021/0247534) discloses a computer program stored on a non-transitory computer readable medium comprising computer executable program code (paragraph 77), which code, when executed by at least one processor of an apparatus (paragraph 77), causes the apparatus to: 
receive data from at least one sensor configured to measure vibration and operationally arranged to the marine vessel to provide time-domain reference sensor data (paragraph 113); 
maintain the time-domain reference sensor data within a data storage system (paragraph 294); 
generate a Fast Fourier Transform (FFT) on the time-domain reference sensor data (paragraph 229); and
train a neural network (paragraph 211).
Horlbeck (US 2013/0340512) discloses receive data from at least one sensor configured to measure vibration (paragraph 70);
generate a Fast Fourier Transform (FFT) on the received data to provide spectra data in frequency domain (paragraph 107); and 
generate a Fast Fourier Transform (FFT) on the received data to provide spectra data in time domain (paragraph 108).
The prior art, either singularly or in combination, does not disclose the limitation “…generate a Fast Fourier Transform (FFT) on the time-domain reference sensor data to provide a plurality of reference spectra files in frequency-domain, wherein each reference spectra file comprises spectra data defined by amplitude information and frequency information, and the spectra file is associated with condition information determined based on collection of the time-domain reference sensor data; 6normalize each reference spectra file by converting the frequency information to order information using the condition information to provide normalized reference spectra files; and train a convolutional autoencoder type of neural network using the normalized reference spectra files” of claim 20.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 8/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 11,341,743 (formerly US Patent Application 16/899,737) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488